DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response of March 14, 2022 is acknowledged and has been entered. Claims 1, 3-20 and 23-24 are pending. Claims 1, 3-7 and 23 have been indicated as allowable. Claims 8-20 and 24 stand rejected. 
	Claims 8-11 and 14-15 have been rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0216924 A1 (Pietras et al.). With the response, applicant submits that the rejection should be withdrawn because Pietras et al. lacks to disclose a step of detecting whether the engagement member has moved beyond a pre-determined distance. The examiner does not agree. The reference discloses positioning sensors at paragraph 0049, which can determine the movement and positioning of the clamping head. Moreover, as no structure for performing this step is required by the claim language, the examiner notes that a step of detecting movement of an engagement member could be performed via a simple visual inspection. These rejections will be maintained and made final.
	Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8-11 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0216924 A1 (Pietras et al.).
As concerns claim 8, Pietras et al. discloses a method of gripping a tubular, comprises: moving a slip 48 to grip the tubular with sufficient gripping force to lift the tubular; moving an engagement member 16 into contact with the tubular; after gripping the tubular, causing the engagement member to apply a force against the tubular (figure 3); and detecting whether the engagement member has moved beyond a predetermined distance relative to the slip after applying the force (Pietras et al. would be capable of this step via the disclosed sensors or via a visual inspection).
As concerns claim 9, Pietras et al. discloses the method of claim 8, wherein a piston and cylinder assembly 102, 104 is used to move the engagement member.
As concerns claim 10, Pietras et al. discloses the method of claim 9, wherein detecting whether the engagement member has moved beyond a predetermined distance comprises detecting a position of a piston of the piston and cylinder assembly (figure 3).
As concerns claim 11, Pietras et al. discloses the method of claim 8, wherein the force is applied axially to an upper end of the tubular (0049).
As concerns claim 14, Pietras et al. discloses a method of connecting a first tubular to a second tubular, comprising: gripping the first tubular using a slip 48 with sufficient gripping force to lift the tubular; after gripping the first tubular, moving an engagement member 16 into contact with the first tubular and applying a force against the first tubular by the engagement member; and detecting whether the engagement member has moved beyond a predetermined distance relative to the slip after applying the force; and connecting the first tubular to the second tubular (see, generally 0005 and figure 3).
As concerns claim 15, Pietras et al. discloses the method of claim 14, further comprising lifting the first tubular while maintaining the force against the first tubular (figure 3).
Claim Rejections - 35 USC § 103
Claims 12 and 19-20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pietras et al. in view of International Publication Number WO 2009/135223 A2 (Carlsson et al.).
As concerns claim 12, Pietras et al. discloses the method of claim 8, but lacks to expressly disclose the method further comprising sending a signal to an interlock system indicating the slip is gripping the tubular if the engagement member has not moved beyond the predetermined distance. Carlsson et al. discloses a method of gripping a tubular further comprising sending a signal to an interlock system indicating the slip is gripping the tubular if the engagement member has not moved beyond the predetermined distance (0076). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate an interlock system into the method to obtain the predictable result of preventing premature release of the tubular by the lifting assembly.
As concerns claim 19, Carlsson et al. discloses the method of claim 14, further comprising sending an engaged signal to an interlock system indicating the slip is gripping the tubular if the engagement member has not moved beyond a predetermined distance (0075-0076).
As concerns claim 20, Carlsson et al. discloses the method of claim 19, further comprising maintaining the engaged signal to the interlock system after removing the force applied against the first tubular by the engagement member (Id.).
As concerns claim 24, Carlsson et al. discloses the method of claim 10, wherein detecting a position of a piston of the piston and cylinder assembly comprises detecting the piston has moved past a sensing port (figures 16-18, the contour of indicating member 171 is reasonably interpreted as a “sensing port”. A sensor head is attached to the piston actuators and will indicate that the gripping elements 155 are clamped).
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pietras et al. in view of International Publication Number WO 2009/137516 A1 (Angelle et al.).
As concerns claim 16, Pietras et al. discloses the method of claim 15, but lacks to specifically disclose the method further comprising actuating a thread compensator to participate in connecting the first tubular to the second tubular. Angelle et al. discloses a method of connecting a first tubular to a second tubular further comprising actuating a thread compensator 18 to participate in connecting the first tubular to the second tubular. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate a thread compensator in the method to obtain the predictable result of protecting the threads of the tubulars from stripping because of axial load from the drill string.
As concerns claim 17, Angelle et al. discloses the method of claim 16, wherein actuating the thread compensator causes the engagement member to remove the force applied to the first tubular (as disclosed).
Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pietras et al. in view of UK Patent Application GB 2480396 A (Mason).
As concerns claims 13 and 18, Pietras lacks to disclose wherein the slips and engagement members are actuated by different pressures; nevertheless, Mason discloses a gripping tool and method wherein slips are actuated hydraulically at different pressures, and additionally discloses that this arrangement provides accurate feedback signals for the various slip positions (55:15+). It accordingly would have been considered obvious to one of ordinary skill in the art prior to the effective filing to actuate the slips and engagement members at different pressures to obtain the predictable result of providing an accurate indication of the positions of the elements.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679